DETAILED ACTION
This action is in response to the claim amendments received 12/30/2021. Claims 1-20 are pending with claims 1-9 currently amended, and claims 10-20 newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-5 and 9 are objected to because of the following informalities:  Claims 2-5 and 9 recite “The automated wager gaming credit management system of claim 1 and further comprising”. It should be “The automated wager gaming credit management system of claim 1  Appropriate correction is required.
Claims 11-18 and 20 are objected to because claims 11-18 are identical to claims 2-9, and claim 20 is identical to claim 2. Accordingly, claims 11-18 are treated as dependent claims for claim 10 and claim 20 is treated as dependent claim for claim 19 in this office action. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1

Step 2A
Prong One
The claimed invention is directed to an abstract idea without significantly more. Claims 1-20 recite the rules and steps for “use with loan and/or warrantying for the warrantying, settling, requesting, approving, processing, and/or managing of credit provided for use in wager gaming and related activities, including one or more of loan transactions, loan warrantying services, operator receivable participation interest, receivable purchase associate with patron's repayment of the receivable, third-party provision of advances to an operator patron limited for use within the operator property or properties for designated gaming activities, associated fees, activity tracking, activity reporting, credit approval throttling, fund advancement throttling, credit account packaging and transfer, automated collections, and responsible wager gaming” [0003]. 
Claim 1. An automated wager gaming credit management system providing for an operator, in combination: in association with one or more wager games provide by the operator:
by a computer system, providing a plurality of individual virtual player wagering credit accounts;
by the computer system, consolidating into a single win/loss aggregate game period settlement pool all virtual player wagering account credit used by the plurality of players net of winnings during a predetermined time game period;
by the computer system, after the completion of a game period, having acquired from the operator at least a participation interest in at least a portion of one or more receivables associated with the single win/loss aggregate game period settlement pool; and 
a credit management app in electronic communication with the computer system through a mobile device. 
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by the dependent claims 2-9, and substantially also encompassed by claims 10-18 and 19-20.
Claims 1, 10 and 19 recite the process for requesting, approving, processing, and/or managing of credit associated with wagering activity for a player, which is fundamental economic principles or practices or commercial or legal interactions. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
Prong Two
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer or mobile device, or merely using a computer or mobile device as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include a computer system and a mobile device for credit management. By failing to explain the details of the computer system and the app implementation on the mobile device, it is reasonable that the broadest reasonable interpretation of the system is limited to a generic computer implementation with generic network connection. These computer system communicating over a generic network as presented are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide computer based implementation to 
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include a computer system communicating with a mobile device. By failing to explain the details of the computer system and the mobile device, it is reasonable that the broadest reasonable interpretation of the system is limited to a generic computer implementation with generic network connection. The “generic computer implementation with generic network connection” are "well understood, routine, conventional activity." The computer implementation merely helps to automate the commercial or legal interactions during wager gaming playing using the applied advance of money or value. The claim fails to improve the recited technological field. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 101, the applicant argues “The Office Action made no showing that any such principles, practices, or transactions are fundamental (that is, constitute a prior art fundamental building block) anywhere in the economy. Thus, the Office Action has not shown that claim 1 is directed to an abstract idea under Step 2A, Prong One” (p. 7), the examiner respectfully disagrees. As been shown in the rejection section, the bold and underlined portions of claim 1 encompass the abstract idea, which is directed to fundamental economic principles or practices or commercial or legal interactions. 
The applicant further alleges “the Office Action's lack of rejection of claim 1 over the prior art logically provides confirmation that such principles, practices, or transactions are not fundamental and are instead neither old nor non-obvious” (p. 7). The examiner respectfully submits that “The novelty and nonobviousness of the claims under [35 U.S.C.] §§ 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under § 101.” TWO WAY MEDIA LTD v. COMCAST CABLE COMMUNICATIONS LLC (Fed Cir. 2017).
The applicant then argues “the Office Action did not provide any requisite evidence that the additional limitations in the claims were "well understood, routine, conventional activity," much less of the requisite type that would threaten monopolization or preempting of any such principle, practice, or interaction. Id.; Berkheimer, 881 F.3d at 1369 ("Whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination."). Similarly, the Office Action set forth no rejection of any such limitations as being old or obvious over the prior art” (p. 8 - p. 9). The examiner respectfully submits that no prior art rejection would not make "well understood, routine, conventional activity," “significantly more”. In Step 2B, the examiner followed the USPTO guideline to identify the additional elements other than the abstract idea. The present claims include the additional elements other "well understood, routine, conventional activity." The computer implementation merely helps to automate the commercial or legal interactions during wager gaming playing using the applied advance of money or value. The claim fails to improve the recited technological field. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more", and thus not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715